COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.  
2-05-014-CV
 
 
 
IN  
RE KERYN MARIE DIAS, M.D.                                                 RELATOR 
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The  
court has considered relator's petition for writ of mandamus and motion to stay  
all underlying proceedings and is of the opinion that relief should be  
denied.  Accordingly, relator's petition for writ of mandamus and motion to  
stay are denied.
        Relator  
shall pay all costs of this original proceeding, for which let execution issue.
   
 
                                                                  PER  
CURIAM
 
  
PANEL  
A: HOLMAN and LIVINGSTON, JJ.
 
DELIVERED: 
January 14, 2005

NOTES
1.  
See Tex. R. App. P. 47.4.